DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.   See MPEP §§ 706.02(l)(1) – 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24 and 27 are rejected on the grounds of nonstatutory double patenting as being unpatentable over Claim 15 of U.S. Patent No. 10,761,246 to Bohmer et al. (cited in the IDS of 8/25/2021).  Although the claims at issue are not identical, they are not patentably distinct from each other because each of the elements of the present Claims 24 and 27 is substantially disclosed by Claim 15 of the issued patent, as correlated in the table below.

Claim Language of the Present Invention
Claim Language of U.S. Pat. No. 10,761,246
Notes
Claim 24 recites:  An optical structure comprising:  a porous structure with sub-micron pores, 
Claim 15 recites:  A light emitting device comprising … a porous structure … comprising sub-micron pores
claim 15 of the ‘246 patent includes the limitations of claim 1
the porous structure being formed from a material substantially transparent over at least a portion of the visible spectrum and having a first index of refraction
porous structure … formed from a material substantially transparent to the primary and secondary light and having a first index of refraction … wherein the light emitting semiconductor device in operation emits blue light, and the wavelength converting structure comprises at least one of a yellow emitting wavelength conversion material, a green emitting wavelength conversion material, and a red emitting wavelength conversion material
primary and secondary lights are those absorbed and emitted, respectively, by the wavelength converting structure of the ‘246 patent
and a polymer filling the sub-micron pores of the porous structure
a polymer filling the sub-micron pores in the porous structure

the polymer being substantially transparent over at least a portion of the visible spectrum and having a second index of refraction
polymer … having a second index of refraction
a “light emitting device” implies transparency of its layers
the second index of refraction differing from the first index of refraction at 25.degree. C., so that under white light external illumination at 25.degree. C., the optical structure exhibits optical scattering from interfaces between the porous structure and the polymer and appears white to a human observer
second index of refraction different from the first index of refraction when compared at 25.degree. C. and when the light emitting device is in an off state at 25.degree. C. the polymer forming optically scattering interfaces with the porous structure that cause the porous structure to appear white to a human observer when the porous structure is under white light external illumination







Claim 27 recites:  A light emitting device incorporating the optical structure of claim 24, comprising: 
Claim 15 recites:  A light emitting device comprising:  

a light emitting semiconductor device, the light emitting semiconductor device being arranged so as to emit primary light in response a drive current flowing therethrough; 
a light emitting semiconductor device that in operation emits primary light

a wavelength converting structure positioned on the light emitting semiconductor device, the wavelength converting structure being arranged so as to absorb at least a portion of the primary light and in response to that absorption emit secondary light of longer wavelength than the primary light; 
a wavelength converting structure disposed on the light emitting semiconductor device and configured to absorb at least some of the primary light and in response emit secondary light of longer wavelength than the primary light

and the optical structure positioned on the wavelength converting structure opposite from the light emitting semiconductor device 
porous structure disposed on the wavelength converting structure opposite from the light emitting semiconductor device 

the porous structure and the sub-micron pores filled with the polymer causing the optical structure to appear, under white light external illumination at 25.degree. C. and with no drive current flowing through the light emitting semiconductor device, white to a human observer
polymer filling the sub-micron pores in the porous structure … when the light emitting device is in an off state at 25.degree. C. the polymer forming optically scattering interfaces with the porous structure that cause the porous structure to appear white to a human observer when the porous structure is under white light external illumination







Subject Matter Allowable with Respect to Prior Art
Claims 24-46 are allowable assuming satisfactory resolution of the double patenting rejections explained above.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 24, although the prior art discloses various optical structures, including:


    PNG
    media_image1.png
    142
    533
    media_image1.png
    Greyscale


The prior art fails to disclose or suggest the above combination of features further comprising:


    PNG
    media_image2.png
    96
    539
    media_image2.png
    Greyscale


With respect to Claim 34, although the prior art discloses various optical structures, including:


    PNG
    media_image3.png
    141
    538
    media_image3.png
    Greyscale


The prior art fails to disclose or suggest the above combination of features further comprising:


    PNG
    media_image4.png
    119
    534
    media_image4.png
    Greyscale


With respect to Claims 25-33 and 35-46, these claims each depend from Claim 24 or Claim 34, and are therefore allowable for at least the reasons stated above, assuming satisfactory resolution of the double patenting rejections explained above.

Examiner Note – Consider Entirety of Reference
Although various text of the cited reference has been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of the reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872